COLE CREDIT PROPERTY TRUSTIII, INC. SUPPLEMENT NO.11 DATED MARCH 9, 2012 TO THE PROSPECTUS DATED MAY 2, 2011 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property TrustIII, Inc. dated May2, 2011, Supplement No. 9 dated January 18, 2012, which superseded and replaced all previous supplements to the prospectus, and Supplement No. 10 dated February 15, 2012. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property TrustIII, Inc.; updates to management; updates to other real estate programs; revisions to the summary of our distribution reinvestment plan; recent real property and other investments; placement of debt on certain real property investments; and potential real property investments. Status of Our Public Offering The primary portion of our follow-on offering of shares of our common stock, which was declared effective by the Securities and Exchange Commission on September22, 2010 and commenced on October 1, 2010, is now closed to new investors. Our general policy is to accept subscription agreements signed by the investor on or before February 29, 2012, which are received in good order. Of the 275,000,000shares registered pursuant to our follow-on offering, we offered up to 250,000,000shares in our primary offering and continue to offer up to 25,000,000shares pursuant to our distribution reinvestment plan. During the month of February 2012, we accepted investors’ subscriptions for, and issued, 33,204,488 shares of our common stock in the follow-on offering, resulting in gross proceeds to us of approximately $331.4 million. As of March 7, 2012, we had accepted investors’ subscriptions for, and issued, 239,753,004 shares of our common stock in the follow-on offering, resulting in gross proceeds to us of approximately $2.4 billion. Combined with our initial public offering, we had received a total of approximately $4.6 billion in gross offering proceeds as of March 7, 2012. Updates to Management The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Management – Executive Officers and Directors” beginning on page61 of the prospectus: In January 2012, D. Kirk McAllaster, Jr. was appointed executive vice president and chief financial officer (REITs and real estate funds) of our advisor and of Cole Capital Advisors, Cole Capital Partners, CCPT I Advisors, CCPT II Advisors, CCPT III Advisors, Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC (formerly, CACI Advisors) and Cole REIT Advisors IV, LLC (formerly, CARI Advisors).All references in our prospectus to the offices held by Mr. McAllaster are hereby supplemented and revised accordingly. In January 2012, Marc T. Nemer was elected as a director of Cole Real Estate Income Strategy (Daily NAV), Inc. (Cole Income NAV Strategy), and in March 2012, he was elected as a director of Cole Credit Property Trust IV, Inc. (CCPT IV). Updates to Other Real Estate Programs The following information supplements, and should be read in conjunction with, the section captioned “Conflicts of Interest— Interests in Other Real Estate Programs” beginning on page86 of the prospectus, and all similar disclosures appearing throughout the prospectus: The registration statements filed by Cole Income NAV Strategy and CCPT IV, the two additional real estate investment programs sponsored by Cole Real Estate Investments, were declared effective by the Securities and Exchange Commission in December 2011 and January 2012, respectively. Summary of Distribution Reinvestment Plan The following information supersedes and replaces the last sentence of the first paragraph of the section of our prospectus captioned “Summary of Distribution Reinvestment Plan – Election to Participate or Terminate Participation” on page 175 of the prospectus: Participation in our distribution reinvestment plan will commence with the next distribution payable after receipt of the participant’s notice, provided it is received on or prior to the last day of the period to which such distribution relates. The following information supersedes and replaces the second sentence of the fifth paragraph of the section of our prospectus captioned “Summary of Distribution Reinvestment Plan – Election to Participate or Terminate Participation” on page 175 of the prospectus: A withdrawal from participation in our distribution reinvestment plan will be effective with respect to distributions for a quarterly, monthly or other distribution period, as applicable, only if written notice of termination is received on or prior to the last day of the distribution period to which it relates. Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary— Description of Real Estate Investments” beginning on page9 of the prospectus. Description of Real Estate Investments Wholly-owned properties As of March 7, 2012, our investment portfolio consisted of 698 wholly-owned properties located in 46states, consisting of approximately 32.6million gross rentable square feet of commercial space, including the square feet of buildings that are on land subject to ground leases. Properties acquired between January 12, 2012 and March 7, 2012 are listed below. Rentable Number of Square Property Description Type Tenants Tenant Feet (1) Purchase Price Sam’s Club – Colorado Springs, CO Grocery 1 Sam’s Real Estate Business Trust $ Indian Lakes Crossing – Virginia Beach, VA Shopping Center 10 Various Petsmart/Hallmark – Cincinnati, OH Specialty Retail 2 Petsmart Inc./ Ann’s, Inc. DaVita Dialysis – Fort Wayne, IN Healthcare 1 ISD Renal, Inc. HH Gregg Appliances – Joliet, IL Specialty Retail 1 Gregg Appliances, Inc. HH Gregg Appliances – Merrillville, IN Specialty Retail 1 Gregg Appliances, Inc. Fairlane Green – Allen Park, MI Shopping Center 33 Various The Medicines Company – Parsippany, NJ Office 1 The Medicines Company $ Includes square feet of buildings that are on land subject to ground leases. 2 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 105 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of March 7, 2012, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 698 properties located in 46states, consisting of approximately 32.6million gross rentable square feet of commercial space, including the square feet of buildings that are on land subject to ground leases. The properties generally were acquired through the use of proceeds from our initial public offering and our follow-on public offering of our common stock and notes payable. The following table summarizes properties acquired between January 12, 2012 and March 7, 2012 in order of acquisition date: Year Purchase Fees Paid to Initial Average Physical Property Description Date Acquired Built Price Sponsor (1) Yield (2) Yield (3) Occupancy Sam’s Club – Colorado Springs, CO January 20, 2012 $ $ 7.36% 7.36% 100% Indian Lakes Crossing – Virginia Beach, VA January 31, 2012 7.65% 8.03% 98% Petsmart/Hallmark – Cincinnati, OH February 14, 2012 8.33% 8.33% 100% DaVita Dialysis – Fort Wayne, IN February 16, 2012 8.15% 9.19% 100% HH Gregg Appliances – Joliet, IL February 17, 2012 8.69% 8.90% 100% HH Gregg Appliances – Merrillville, IN February 17, 2012 8.66% 8.84% 100% Fairlane Green – Allen Park, MI February 22, 2012 9.74% 9.87% 97% The Medicines Company – Parsippany, NJ February 27, 2012 7.42% 8.48% 100% $ $ Fees paid to sponsor are payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition. For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page 75 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. In general, the properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable. The majority of our properties are subject to triple net leases.Accordingly, our management believes that current annualized rental income is a more appropriate figure from which to calculate initial yield than net operating income. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates.In general, the properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable.The majority of our properties are subject to triple net leases.Accordingly our management believes that average annual rental income is a more appropriate figure from which to calculate average yield than net operating income. 3 Wholly-owned properties The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: % of Total Total Base Rent Square Rentable Current per Feet Square Renewal Annual Base Square Property Major Tenants (1) Leased Feet Options (2) Rent Foot Lease Term (3) Sam’s Club – Colorado Springs, CO Sam’s Real Estate Business Trust 100% 6/5 yr. $ $ 1/20/2012 11/12/2018 Indian Lakes Crossing – Virginia Beach, VA Harris Teeter, Inc. — 71% 6/5 yr. 1/31/2012 3/18/2028 Petsmart/Hallmark – Petsmart, Inc. 84% 4/5 yr. 2/14/2012 1/31/2022 Cincinnati, OH Ann’s, Inc. 16% 1/5 yr. 2/14/2012 2/28/2014 DaVita Dialysis – ISD Renal, Inc. 100% 2/5 yr. 2/16/2012 3/31/2023 Fort Wayne, IN HH Gregg Appliances – Gregg Appliances, 100% 4/5 yr. 2/17/2012 8/31/2016 Joliet, IL Inc. 9/1/2016 8/31/2021 HH Gregg Appliances – Gregg Appliances 100% 4/5 yr. 2/17/2012 8/31/2016 Merrillville, IN Inc. 9/1/2016 8/31/2021 Fairlane Green – TJX Companies, Inc. 12% 4/5 yr. 2/22/2012 10/31/2015 Allen Park, MI Bed Bath & Beyond, 10% 4/5 yr. 2/22/2012 1/31/2016 Inc. The Medicines The Medicines 100% 2/5 yr. 2/27/2012 11/21/2014 Company – Company 11/22/2014 11/21/2019 Parssipany, NJ 11/22/2019 12/5/2023 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. Subject to a ground lease. The annual base rent under the lease increases every year by 2% of the then-current annual base rent. Other Investments As of March 7, 2012, we owned commercial mortgage-backed securities (CMBS) with an aggregate purchase price of $128.6 million and an aggregate face value of $188.4 million.We paid our advisor an aggregate acquisition fee of approximately $2.6 million in connection with the CMBS purchases.In addition, as of March 7, 2012, we had $37.3 million outstanding throughrepurchase agreements on our current CMBS. 4 Placement of Debt on Certain Real Property Investments The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies— Placement of Debt on Certain Real Property Investments” beginning on page133 of the prospectus: Wholly-owned properties We obtained or assumed the following fixed and variable rate mortgage notes secured by certain previously acquired wholly-owned properties between January 12, 2012 and March 7, 2012: Property Lender Loan Amount Interest Rate Loan Date Maturity Date Wal-Mart Freezer Building – Riverside, CA New York State Teachers’ Retirement System $ 4.41% 2/8/2012 3/1/2019 Kyle Marketplace – Kyle, TX Principal Life Insurance Company 4.09% 2/9/2012 3/1/2022 Fairlane Green – Allen Park, MI Wells Fargo, N.A. 5.34% 2/22/2012 3/1/2017 Various (2) Citigroup Global Markets Realty Corp. 5.49% 2/24/2012 3/6/2022 $ We executed a swap agreement, which had the effect of fixing the variable interest rate per annum through the maturity date of the loan. The loan is secured by three multi-tenant commercial properties that we own through our subsidiaries with an aggregate purchase price of approximately $42.4 million. The mortgage notes are generally non-recourse to us and CCPT III OP, but both we and CCPT III OP are liable for customary non-recourse carveouts. The mortgage notes may generally be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the respective loan agreement. In the event a mortgage note is not paid off on the maturity date, the mortgage loans include default provisions. Upon the occurrence of an event of default, interest on the mortgage notes will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus additional interest ranging from 4.00% to 5.00% as specified in the respective loan agreement. Certain mortgage notes contain customary affirmative, negative and financial covenants, including requirements for minimum net worth and debt service coverage ratios, in addition to limits on leverage ratios and variable rate debt. In addition, we entered into a construction loan facility with an aggregate commitment, if fully funded, of $8.8million related to the development of a Home Depot office building located in Kennesaw, Georgia. The construction loan facility has a variable interest rate of LIBOR plus 250basis points and matures in February 2013. The construction loan facility is non-recourse to us. As of March7, 2012, we had approximately $88,000 outstanding under the construction loan facility. In connection with the mortgage notes and construction facility above, we paid our advisor aggregate financing coordination fees of $1.4 million. 5 Tenant Lease Expirations Wholly-owned properties The following table sets forth lease expirations of our wholly-owned properties, as of March 7, 2012, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Number of Approx. Square Total Annual % of Total Year Ending December 31, Leases Expiring Feet Expiring Base Rent Annual Base Rent 55 $ % 75 % 51 % 53 % 85 % 60 % 79 % 61 % 36 % 66 % 41 % $ % Depreciable Tax Basis Wholly-owned properties For federal income tax purposes, the aggregate depreciable basis in the wholly-owned properties noted above is approximately $112.4 million. When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period, land improvements over a 20-year recovery period and furnishings and equipment over a 12-year recovery period using a straight-line method and a mid-month convention. The preliminary depreciable basis in the properties noted above is estimated, as of March 7, 2012, as follows: Wholly-owned Property Depreciable Tax Basis Sam’s Club – Colorado Springs, CO $ Indian Lakes Crossing – Virginia Beach, VA Petsmart/Hallmark – Cincinnati, OH DaVita Dialysis – Fort Wayne, IN HH Gregg Appliances – Joliet, IL HH Gregg Appliances – Merrillville, IN Fairlane Green – Allen Park, MI The Medicines Company – Parsippany, NJ $ Depreciable basis excludes any ground leases. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2% of gross revenues from our single tenant properties and (ii) up to 4% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe all of our properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 6 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these properties may be securing debt financing to pay a portion of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Approximate Approximate Compensation to Property Expected Acquisition Date Purchase Price Sponsor (1) LA Fitness – Oswego, IL March 2012 $ $ DaVita Dialysis – Lawrenceville, NJ March 2012 Michaels – Lafayette, LA March 2012 Petsmart/Bevmo – Redding, CA March 2012 Petsmart/Travis Credit Union – Merced, CA March 2012 OSI Portfolio– Various (2) March 2012 West Marine – Ft. Lauderdale, FL March 2012 Toys “R” Us/Mr. Hero – Parma, OH March 2012 $ $ Approximate fees paid to sponsor represent amounts payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable. The OSI portfolio consists of 34 single-tenant commercial properties located in Alabama, Arkansas, Arizona, Colorado, Florida, Georgia, Indiana, Kentucky, Louisiana, Maryland, Michigan, Missouri, North Carolina, New Mexico, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, and Virginia, which we would expect to purchase under a sale-leaseback agreement. 7 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Number of Rentable Physical Property Tenants Tenant Square Feet (1) Occupancy LA Fitness – Oswego, IL 1 LA Fitness International, LLC 100% DaVita Dialysis – Lawrenceville, NJ 1 DSI Renal, Inc. 100% Michaels – Lafayette, LA 1 Michaels Stores, Inc. 100% Petsmart/Bevmo – Redding, CA 2 Petsmart, Inc./ Beverages & More, Inc. 100% Petsmart/Travis Credit Union – Merced, CA 2 Petsmart, Inc./ Beverages & More, Inc. 100% OSI Portfolio – Various (2) 1 OSI Restaurant Partners, LLC 100% West Marine – Ft. Lauderdale, FL 1 West Marine Products, Inc. 100% Toys “R” Us/Mr. Hero – Parma, OH 2 MAP 2005 RE, LLC/ Jai Lakshmi Maa Inc. 100% Includes square feet of buildings that are on land subject to ground leases. The OSI portfolio consists of 34 single-tenant commercial properties located in Alabama, Arkansas, Arizona, Colorado, Florida, Georgia, Indiana, Kentucky, Louisiana, Maryland, Michigan, Missouri, North Carolina, New Mexico, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, and Virginia, which we would expect to purchase under a sale-leaseback agreement. The table below provides leasing information for the major tenants at each property: Current Base Rent Renewal Annual Base per Square Property Major Tenants (1) Options (2) Rent Foot Lease Term (3) LA Fitness – Oswego, IL LA Fitness International, LLC 3/5 yr. $ $ 8/11/2008 8/31/2023 DaVita Dialysis – Lawrenceville, NJ DSI Renal, Inc. 2/5 yr. 1/1/2009 12/31/2023 Michaels – Lafayette, LA Michaels Stores, Inc. 4/5 yr. 8/1/2011 8/31/2016 9/1/2016 8/31/2021 Petsmart/Bevmo – Redding, CA Petsmart, Inc. 2/5 yr. 9/13/2006 9/30/2016 10/1/2016 9/30/2021 Beverages & More, Inc. 2/5 yr. 10/1/2010 10/31/2015 11/1/2015 10/31/2020 Petsmart/Travis Credit Union – Petsmart, Inc. 2/5 yr. 7/20/2006 7/31/2016 Redding, CA 8/1/2016 7/31/2021 Travis Credit Union 1/7 yr. 2/8/2008 2/28/2015 OSI Portfolio – Various (6) OSI Restaurant Partners, LLC 4/5 yr. 3/14/2012 3/13/2032 West Marine – Fort Lauderdale, FL West Marine Products, Inc. 5/5 yr. 11/1/2011 10/31/2022 11/1/2022 10/31/2026 Toys “R” Us/Mr. Hero – MAP 2005 RE, LLC 1/10 yr. 2/1/2012 1/31/2017 Parma, OH 2/1/2017 1/31/2022 Jai Lakshmi Maa, Inc. 1/5 yr. 12/1/2011 11/30/2015 12/1/2015 11/30/2018 12/1/2018 11/30/2021 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Represents number of renewal options and the term of each option. Represents lease term beginning with the current rent period through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by the lesser of the cumulative percentage increase in the Consumer Price Index over the preceding five-year period or 10% of the then-current annual base rent. The annual base rent under the lease increases every year by 2% of the then-current annual base rent. The OSI portfolio consists of 34 single-tenant commercial properties located in Alabama, Arkansas, Arizona, Colorado, Florida, Georgia, Indiana, Kentucky, Louisiana, Maryland, Michigan, Missouri, North Carolina, New Mexico, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, and Virginia, which we would expect to purchase under a sale-leaseback agreement. The properties will be subject to three master leases based on property type.The annual base rent under the leases increases annually by the lesser of 1.75% or 1.7 times the cumulative percentage increase in the Consumer Price Index over the previous year. If we acquire these properties, we expect to do so with proceeds from our follow-on offering of our common stock and available debt proceeds.We may use the properties as collateral in future financings. 8
